


117 HR 3005 EH: To direct the Joint Committee on the Library to replace the bust of Roger Brooke Taney in the Old Supreme Court Chamber of the United States Capitol with a bust of Thurgood Marshall to be obtained by the Joint Committee on the Library and to remove certain statues from areas of the United States Capitol which are accessible to the public, to remove all statues of individuals who voluntarily served the Confederate States of America from display in the United States Capitol, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3005
IN THE HOUSE OF REPRESENTATIVES
AN ACT
To direct the Joint Committee on the Library to replace the bust of Roger Brooke Taney in the Old Supreme Court Chamber of the United States Capitol with a bust of Thurgood Marshall to be obtained by the Joint Committee on the Library and to remove certain statues from areas of the United States Capitol which are accessible to the public, to remove all statues of individuals who voluntarily served the Confederate States of America from display in the United States Capitol, and for other purposes.

 
1.Replacement of bust of Roger Brooke Taney with bust of Thurgood Marshall 
(a)FindingsCongress finds the following: (1)While sitting in the United States Capitol, the Supreme Court issued the infamous Dred Scott v. Sandford decision on March 6, 1857. Written by Chief Justice Roger Brooke Taney, whose bust sits inside the entrance to the Old Supreme Court Chamber in the United States Capitol, this opinion declared that African Americans were not citizens of the United States and could not sue in Federal courts. This decision further declared that Congress did not have the authority to prohibit slavery in the territories. 
(2)Chief Justice Roger Brooke Taney’s authorship of Dred Scott v. Sandford, the effects of which would only be overturned years later by the ratification of the 13th, 14th, and 15th Amendments to the Constitution of the United States, renders a bust of his likeness unsuitable for the honor of display to the many visitors to the United States Capitol. (3)As Frederick Douglass said of this decision in May 1857, This infamous decision of the Slaveholding wing of the Supreme Court maintains that slaves are within the contemplation of the Constitution of the United States, property; that slaves are property in the same sense that horses, sheep, and swine are property; that the old doctrine that slavery is a creature of local law is false; that the right of the slaveholder to his slave does not depend upon the local law, but is secured wherever the Constitution of the United States extends; that Congress has no right to prohibit slavery anywhere; that slavery may go in safety anywhere under the star-spangled banner; that colored persons of African descent have no rights that white men are bound to respect; that colored men of African descent are not and cannot be citizens of the United States.. 
(4)While the removal of Chief Justice Roger Brooke Taney’s bust from the United States Capitol does not relieve the Congress of the historical wrongs it committed to protect the institution of slavery, it expresses Congress’s recognition of one of the most notorious wrongs to have ever taken place in one of its rooms, that of Chief Justice Roger Brooke Taney’s Dred Scott v. Sandford decision. (b)Removal of bust of Roger Brooke TaneyNot later than 45 days after the date of the enactment of this Act, the Joint Committee on the Library shall remove the bust of Roger Brooke Taney in the Old Supreme Court Chamber of the United States Capitol. 
(c)Replacement with bust of Thurgood Marshall 
(1)Obtaining bustNot later than 2 years after the date of the enactment of this Act, the Joint Committee on the Library shall enter into an agreement to obtain a bust of Thurgood Marshall, under such terms and conditions as the Joint Committee considers appropriate consistent with applicable law. (2)PlacementThe Joint Committee on the Library shall place the bust obtained under paragraph (1) in the location in the Old Supreme Court Chamber of the United States Capitol where the bust of Roger Brooke Taney was located prior to removal by the Architect of the Capitol under subsection (b). 
2.Requirements and removal procedures for statues in National Statuary Hall 
(a)RequirementsSection 1814 of the Revised Statutes (2 U.S.C. 2131) is amended by inserting (other than persons who served voluntarily in the military forces or government of the Confederate States of America or in the military forces or government of a State while the State was in rebellion against the United States) after military services. (b)Statue removal procedures (1)In general (A)Identification by Architect of the CapitolThe Architect of the Capitol shall identify all statues on display in the United States Capitol that do not meet the requirements of section 1814 of the Revised Statutes (2 U.S.C. 2131), as amended by subsection (a). 
(B)Removal by Joint Committee on the LibraryThe Joint Committee on the Library shall arrange for the removal of each statue identified by the Architect of the Capitol under subparagraph (A) from any area of the United States Capitol which is accessible to the public by not later than 120 days after the date of the enactment of this Act. (2)Return of statuesA statue which is removed under this subsection and which was provided for display by a State shall be returned to the State, and the ownership of the statue transferred to the State, if the State so requests and agrees to pay any costs related to the transportation of the statue to the State. 
(3)Replacement of statuesA State that has a statue removed under this subsection may replace such statue in accordance with the requirements and procedures of section 1814 of the Revised Statutes (2 U.S.C. 2131) and section 311 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 2132). (c)StorageThe Architect of the Capitol shall keep any statue removed under this section in storage pending the return of the statue to the State. 
3.Removal of certain other statues and busts 
(a)Confederate statues and busts 
(1)RemovalNot later than 45 days after the date of the enactment of this Act, the Joint Committee on the Library, together with the Curator of the House of Representatives or the Curator of the Senate (as the case may be), shall remove all Confederate statues and Confederate busts from any area of the United States Capitol which is accessible to the public. (2)Definitions (A)Confederate statueIn this subsection, the term Confederate statue means a statue which was provided by a State for display in the United States Capitol that depicts— 
(i)any individual who served voluntarily at any time as a member of the Armed Forces of the Confederate States of America or of the military of a State while the State was in open rebellion against the United States; or (ii)any individual who served as an official of the Government of the Confederate States of America or as an official of a State while the State was in open rebellion against the United States. 
(B)Confederate bustIn this subsection, the term Confederate bust means a bust which depicts an individual described in clause (i) or (ii) of subparagraph (A). (b)Other statuesNot later than 45 days after the date of the enactment of this Act, the Joint Committee on the Library shall remove the statue of Charles Brantley Aycock, the statue of John Caldwell Calhoun, and the statue of James Paul Clarke from any area of the United State Capitol which is accessible to the public. 
(c)StorageThe Architect of the Capitol shall keep any statue or bust removed under this section in storage. (d)Exclusion of statues subject to other removal proceduresThis subsection does not apply with respect to any statue which is subject to removal under section 2.  
4.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act, and any amounts so appropriated shall remain available until expended. Passed the House of Representatives June 29, 2021.Cheryl L. Johnson,Clerk.  